Exhibit 10.25

 

EMPLOYMENT AGREEMENT

 

 

This Employment Agreement (“Agreement”) is made and entered into this as of this
15th day of December 2012 (the “Effective Date”), by and between Monster Offers,
a Nevada corporation, with a principal place of business located at 27665 Forbes
Rd #101, Laguna Niguel, CA 92677, facsimile number: (949) 266-5597, email
address: wayne.irving@monsteroffers.com (“Employer") and Thomas Mead, an
individual residing at 248 West Avenida Palizada #9, San Clemente, CA,
("Employee").

 

Employer hereby employs Employee, and Employee agrees to work for Employer,
under the following terms and conditions:

 

 

1. AGREEMENT TO EMPLOY AND BE EMPLOYED

 

Employer hereby employs Employee in the position of Director of Technology, and
Employee hereby accepts and agrees to such employment.

 

 

2. EMPLOYEE WARRANTIES

 

Employee warrants and represents that Employee has the ability to enter into
this Agreement and the legal right to work in the United States; that Employee’s
entering into and performance under this Agreement will not violate Employee’s
agreement with any third party; and that there are no restrictions or
obligations to any third party which may restrict Employee’s performance of
duties under this Agreement. Employee has not provided, or promised to provide,
Employer with any confidential information, trade secrets, or property of any
former or current employer of Employee.

 

 

3. DESCRIPTION OF EMPLOYEE'S DUTIES

 

Subject to the supervision and pursuant to the orders, advice, and direction of
Employer, Employee shall perform such duties as are customarily performed by one
holding such position in other businesses or enterprises of the same or similar
nature as that engaged in by Employer.

 

Employee shall report to Wayne Irving, II, Chief Executive Officer (“CEO”) and
Chairman of the Board of Directors of the Employer in connection with his
employment hereunder.

 

Employee will generally report to and work at the following location: 27665
Forbes Rd #101, Laguna Niguel, CA 92677

 

 

4. MANNER OF PERFORMANCE OF EMPLOYEE'S DUTIES

 

Employee shall at all times faithfully, industriously, and to the best of
Employee’s ability, experience, and talent, perform all duties that may be
required of and from Employee pursuant to the express and implicit terms hereof,
to the reasonable satisfaction of Employer. Such duties shall be rendered at the
above mentioned premises and at such other place or places as Employer shall in
good faith require or as the interests, needs, business, and opportunities of
Employer shall require or make advisable, which may include domestic and
international travel. Employee shall comply with all stated standards of
performance, policies, rules, and regulations of Employer. Employee shall also
comply with such future Employer policies, rules, regulations, performance
standards, and manuals as may be published or amended by Employer from time to
time, including without limitation, any employee handbook or similar materials
that have been provided to Employee.

 

 

5. DURATION OF EMPLOYMENT

 

The term (“Term”) of employment shall be three (3) years, commencing on the
Effective Date and terminating December 14, 2015, subject, however, to prior
termination as provided in Sections 9, 10, and 11 of this Agreement or a
written, mutually agreeable extension of the term of employment.

 

 

6. SALARY AND BENEFITS; REIMBURSEMENT; ANNUAL BONUS; KEY MAN INSURANCE; DRESS
REQUIREMENTS.

 

(a) Employer shall pay Employee, and Employee agrees to accept from Employer, as
payment for Employee's services rendered hereunder, salary compensation paid at
the following rate over the course of the Term of employment: $47,000.00
annually, payable on a calendar monthly basis for each prior calendar monthly
period in which applicable services have been rendered. Unless otherwise agreed
to by Employer in writing or as stated herein, Employee will receive no cash or
non-cash employee benefits in connection with the employment and pursuant to
this Agreement. Employee’s salary compensation paid pursuant to this Section
6(a) shall be subject to an increase of 4.5% upon commencement of each of the
one-year and two-year anniversaries of this Agreement.

 

(b) In addition to the foregoing, Employer will reimburse Employee for any and
all necessary, customary, and usual expenses incurred by Employee on behalf of
Employer pursuant to Employer's policies, including without limitation,
Employee’s providing Employer with necessary documentation evidencing
expenditures and obtaining required prior approvals for expense incurrence.

 

(c) During the employment Term, Employee will be eligible to receive bonus
payments and as reasonably approved by Employer’s Board of Directors (the
“Board”).

 

(d) Employer shall make available to Employee the same insurance and other
employee benefits made available by the Employer to other similarly situated
employees (e.g. other executives or management), if any (e.g., medical, dental,
vision, life, accidental death and dismemberment, short-term disability and
long-term disability plans).

 

(e) As a material condition of his employment hereunder, Employee agrees to
reasonably cooperate with Employer’s efforts to obtain key-man life insurance
insuring the life of Employee for the benefit of Employer.

 

(f) As a material condition of, and in connection with, his employment
hereunder, Employee agrees to comply with Employer’s rules and policies relating
to dress code, and otherwise agrees to maintain a professional appearance while
working at Employer’s offices or otherwise working on official Employer business
activities.

 

(g) In connection with Employee’s employment hereunder, Employer agrees to pay
Employee the following monthly car allowance (pro-rated for partial calendar
month periods during the Term) (“Car Allowance”): (i) during the first year of
the Term, $150.00 per month; (ii) during the second year of the Term, $200.00
per month; and (iii) during the third year of the Term, $250.00 per month. The
Car Allowance payments will be used by Employee to subsidize Employee’s
transportation costs in connection with said employment hereunder, and unless
otherwise authorized by Employer in accordance with Employer’s reimbursement
policies, no additional reimbursements or benefit payments relating to
Employee’s transportation expenses will be paid pursuant to this Agreement. Each
monthly Car Allowance payment will be made to Employee on or about the fifth day
of each calendar month in connection with Employee’s rendering of services
hereunder during the immediately preceding partial or full calendar month period
during the Term.

 

(h) In connection with Employee's employment hereunder, Employee shall also
receive pursuant to the terms of the Agreement a flat fee payment of fifty
thousand (50,000) restricted shares of common stock of the Company (such shares,
the “Payment Shares”); a stock certificate representing said Payment Shares
shall be delivered by the Company to Employee promptly upon the parties’
execution and delivery of this Agreement, and in any event no later than thirty
(30) days subsequent to the Effective Date. The parties hereto understand and
agree that said Payment Shares shall constitute payment in full and the sole and
exclusive compensation to be paid by the Company to Employee in exchange for
Employee’s rendering of the Services.

 

 

7. CONFIDENTIALITY

 

The parties hereto understand and agree that the terms and provisions of that
certain Confidentiality Agreement dated as of even date herewith and attached
hereto as Exhibit 1 (the “Confidentiality Agreement”) are hereby incorporated
herein by reference. The parties also understand and agree that: (i) the terms
and provisions of this Agreement and any attachments to this Agreement, but not
the existence of this Agreement, shall be deemed “Confidential Information” for
purposes of, and as defined under, the Confidentiality Agreement, and (ii) this
Agreement constitutes a “Employment Agreement” for purposes of, and as
contemplated by, the Confidentiality Agreement.

 

8. NON-SOLICITATION

 

As a material inducement for the Employer to enter into this Agreement, Employee
agrees that during the term of this Agreement, and for a period of two (2) years
thereafter, Employee will not directly or indirectly, individually, in
partnership or in conjunction with any person, association or company, in any
capacity whatsoever: (a) solicit, induce, or attempt to influence, directly or
indirectly, any supplier, customer, or prospective supplier or customer
(including, without limitation, those Employer clients/customers sold or
serviced by you during the term of this Agreement) of Employer to reduce,
curtail or discontinue business with the Employer, (b) employ or retain or
attempt to employ or retain, directly or indirectly, any person who at that time
is, or within twelve (12) months prior thereto had been, employed or retained by
Employer, or (c) solicit, induce or attempt to influence, directly or
indirectly, any employee or independent contractor of the Employer to reduce,
curtail or terminate his, her or its employment or independent contractor
relationship with the Employer. In addition, as a material inducement for the
Employer to enter into this Agreement, Employee agrees that during the Term,
Employee shall not engage in any business activities that directly compete with
the business of the Employer.

 

9. OPTION TO TERMINATE ON PERMANENT DISABILITY OF EMPLOYEE

 

Notwithstanding anything in this Agreement to the contrary, and subject to any
limitations imposed by applicable state or federal law, the parties each have
the option to terminate this Agreement in the event that during the Term
Employee shall become permanently disabled to the extent Employee is unable to
perform the essential functions of Employee’s duties even with reasonable
accommodation. Upon such notice pursuant to this Section 9, this Agreement shall
be terminated, effective on the last day of the month in which the notice is
mailed to the other party, with the same force and effect as if such last day of
the month were the date originally set forth as the termination date set forth
in Section 5.

 

 

10. DISCONTINUANCE OF BUSINESS AS TERMINATION OF EMPLOYMENT

 

In the event that Employer shall discontinue business operations, then this
Agreement shall terminate as of the last day of the month in which such business
operations cease with the same force and effect as if such last day of the month
were originally set forth as the termination date hereof, except that Employer
shall pay all accrued and unpaid salary payments described in Section 6, above.
Business operations shall be deemed to mean regular business operations,
excluding the wind-up, sale, or transfer of business operations, or the
preparation for the same.

 

11. TERMINATION

 

(a) Employer may terminate this Agreement by giving five (5) days’ written
notice to Employee upon the occurrence of any the following events (a
“Termination For Cause”): for just cause based upon material nonperformance of
duties, gross negligence, gross insubordination or fraud by Employee, material
breach by Employee of the terms and conditions of this Agreement, Employee’s
failure to pass a routine background check in connection with the commencement
of employment hereunder, and/or Employee’s conviction of a felony or crime
involving moral turpitude.

 

(b) This Agreement shall also terminate immediately upon the death of Employee.

 

(c) In addition, this Agreement may be terminated by either party for any reason
or for no reason through transmittal of thirty (30) days’ prior written notice
of termination to the other party (such termination, a “Termination For
Convenience”).

 

(d) The parties understand and agree that in connection with any termination of
this Agreement, in the event of a Termination For Cause by Employer pursuant to
Section 11(a), Employer shall have no obligation whatsoever to pay Employee any
salary payments or reimbursements or Car Allowance payments pursuant to Section
6, whether earned, accrued or unearned.

 

(e) Except as set forth above in Section 11(d), in the event of any termination
of this Agreement, including without limitation in the event of a Termination
For Convenience by Employer, within thirty (30) days of any termination of this
Agreement, Employee shall be paid any compensation earned prior to termination
pursuant to Section 6(a) and shall be paid any expense reimbursements or Car
Allowance payments pursuant to Section 6(b).

 

(e) Subject to the above provisions of Section 11, termination of this Agreement
shall not affect any of the rights or obligations of either party which exist as
of the date of termination or expiration, and which rights and obligations
shall, by their nature, survive such termination or expiration.

 

 

12. LITIGATION ASSISTANCE

 

Employee shall, upon reasonable notice, furnish such information and proper
assistance to Employer as it may reasonably require in connection with any
litigation, arbitration, mediation, or investigation in which it is, or may
become, a party, either during or after Employee’s employment with Employer.
Employer shall prepay or timely reimburse Employee’s reasonable expenses
required or incurred in providing such assistance.

 

 

13. [INTENTIONALLY BLANK]

 

14. ENTIRE AGREEMENT

 

This Agreement, together with any documents or agreements referred to herein and
any exhibits or other attachments hereto, contains the sole and entire agreement
between the Parties with regard to Employee’s employment, and supersedes any and
all other agreements between them relating to the same subject matter. The
parties acknowledge and agree that neither of them has made any representation
with respect to the subject matter of this Agreement or any representations
inducing the execution and delivery hereof except such representations as are
specifically set forth herein, and each party acknowledges that he or it has
relied on his or its own judgment in entering into the Agreement, and has been
afforded the opportunity to consult with counsel of his or its choosing. The
parties further acknowledge that any statements or representations that may have
previously been made by either of them to the other are void and of no effect
and that neither of them has relied thereon in connection with his or its
dealings with the other.



 

15. WAIVER OR MODIFICATION INEFFECTIVE UNLESS IN WRITING; CONSTRUCTION

 

No waiver or modification of this Agreement or of any covenant, condition, or
limitation herein contained shall be valid unless in writing and duly executed
by the party to be charged therewith. Furthermore, no evidence of any waiver or
modification shall be offered or received in evidence in any proceeding,
arbitration, or litigation between the parties arising out of or affecting this
Agreement, or the rights or obligations of any party hereunder, unless such
waiver or modification is in writing and duly executed. The provisions of this
paragraph may not be waived except as set forth herein. The language used in
this Agreement will be deemed to be the language chosen by parties to express
their mutual intent, and no rule of strict construction will be applied against
either party. As context may require, the singular shall mean and include the
plural and vice versa, and the masculine shall include the feminine and vice
versa.

 

 

16. SEVERABILITY

 

If, for any reason, any provision of this Agreement is held invalid, it is the
intent of the Parties that all other provisions of this Agreement shall remain
in full force and effect.

 

 

17. ASSIGNMENT

 

This Agreement may be assigned by Employer to another employer in conjunction
with the sale, merger, reorganization, bankruptcy, or dissolution of Employer
upon written notice to Employee and provided that all other provisions and terms
of this Agreement are honored by the assignee. This Agreement may not be
assigned or subcontracted by Employee under any circumstances.

 

 

18. BINDING EFFECT OF AGREEMENT

 

This Agreement and all of Employer’s rights hereunder shall be binding on, inure
to the benefit of, and be enforceable by Employer and its legal representatives,
successors, and assigns. This Agreement and all of Employee’s rights hereunder
shall be binding on, inure to the benefit of, and be enforceable by Employee and
his legal representatives.

 

19. ADDITIONAL MISCELLANEOUS

 

(a) Notices given under this Agreement must be in writing and sent via email,
facsimile, overnight courier, hand delivered, or mailed by certified or
registered mail, to the party at its address set forth at the beginning of this
Agreement, or to the e-mail address or facsimile number provided to the other
party in writing from time to time. Either party may change its address by
giving notice of such change to the other party. If notice is made by personal
delivery, courier or mail, notice will be deemed made upon delivery. If notice
is made by e-mail or facsimile, notice will be deemed made upon transmission of
the e-mail or facsimile.

 

(b) This Agreement will be governed by and construed in accordance with the laws
of the State of California, without giving effect to any choice or conflict of
law provision or rule. Any disputes under this Agreement shall be brought in the
state courts and the Federal courts located in Orange County, California, and
the parties hereby consent to the personal jurisdiction and venue of these
courts. Process in any action or proceeding referred to in the preceding
sentence may be served on any party anywhere in the world. If any party
initiates legal action to enforce its rights under this Agreement, the
prevailing party shall be entitled to recover against the non-prevailing party
such attorneys' fees as may be awarded by a court of competent jurisdiction,
together with its costs of suit incurred therein. Employee also acknowledges
that the restrictions and covenants set forth in Sections 7 and 8 above, and as
set forth in the Confidentiality Agreement are, in view of the nature of the
business of the Employer, reasonable and necessary to protect the legitimate
interests of the Employer, that the Employer would not have entered into this
Agreement in the absence of such restrictions, and that any violation by
Employee of any provisions of Sections 7 or 8 above, or of the Confidentiality
Agreement, will result in irreparable injury to the Employer. The parties also
acknowledge that the remedy at law for any violation of these restrictions
and/or covenants will be inadequate, that with respect to each and every
violation or threatened violation of Sections 7 or 8 above, or of the
Confidentiality Agreement, the Employer shall be entitled to seek temporary and
permanent injunctive relief, without the necessity of proving actual damages,
that the Employer shall be entitled to seek an equitable accounting of all
earnings, profits, and other benefits arising from any such violation, which
rights shall be cumulative of and in addition to any other rights or remedies to
which the Employer may be entitled, and that in the event of any such violation
or threatened violation the Employer shall be entitled to commence an action for
temporary and permanent injunctive relief and other equitable relief in any
court of competent jurisdiction. Each and all of the several rights and remedies
provided for in this Agreement shall be construed as being cumulative, no one of
them shall be deemed to be exclusive of the others or of any right or remedy
allowed by law or equity, and pursuit of any one remedy shall not be deemed to
be an election of such remedy, or a waiver of any other remedy. Each party
represents and warrants that he or it has the right to enter into and deliver
this Agreement and to grant the rights and undertake the duties provided for in
this Agreement. This Agreement and the respective rights and obligations of the
parties hereunder shall be binding upon and inure to the benefit of the parties
only after the Agreement has been fully executed and delivered by an authorized
representative of the respective parties.

 

(c) Each of the parties acknowledges having fully read and understand this
Agreement, and each has been encouraged to have legal counsel advise them in
connection with the execution of this Agreement. Each of the parties understands
and agrees that it/he either has had its/his legal counsel review this Agreement
or expressly and knowingly waives its/his right to have such legal counsel
review this Agreement. The subject headings of the sections or paragraphs of
this Agreement are included for purposes of convenience and reference only and
shall not be deemed to explain, modify, limit, amplify or aid in the meaning,
construction or interpretation of any of the provisions of this Agreement.

 

(d) This Agreement may be executed in a number of counterparts, and all executed
counterparts together will constitute one and the same agreement. Any such
execution may be of a facsimile copy hereof, and any signature transmitted to
another party by facsimile will be valid and binding.

 

 

[signature page to follow]

 

 

 

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the Effective Date.

MONSTER OFFERS (“EMPLOYER”)

 

 

/s/ Wayne Irving

 

By: WAYNE IRVING


Title: CEO and Chairman of the Board

 

 

EMPLOYEE

 

 

/s/ Thomas Mead

 

Print Name: THOMAS MEAD

 

 

 

 

